Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application is a 371 of PCT/EP2019/053444 02/12/2019, and claims benefit of the foreign applications: UNITED KINGDOM 1807415.3 05/04/2018 and UNITED KINGDOM 1802264.0 02/12/2018.
2. 	Applicant’s remarks filed on 9/6/2022 are acknowledged. Claims 30-31 and 40-62 are pending in the application.  
Responses to Election/Restriction
3.	Applicant’s election without traverse of Group I claims 30, 40-43 and 47-50, in the reply filed on September 06, 2022 is acknowledged. Election of a species, i.e.,

    PNG
    media_image1.png
    204
    519
    media_image1.png
    Greyscale
 , as a single species is also acknowledged.
Claims 30-31 and 40-62 are pending in the application.
The scope of the invention of the elected subject matter is as follows. 	
Claims 30, 40-43 and 47-50, are drawn to methods of use, and are prosecuted in the case.  

Claims 31, 44-46 and 51-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The requirement is still deemed proper and therefore is made FINAL. 
Claim Rejections - 35 USC §112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


					                   Claims 30, 40-41 and 48-50 are rejected under 35 U.S.C. 112(a) or 35 
           U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably 
          provide enablement  for the instant “SecTRAP forming agent” without limitation (i.e., no 
         formula or no named compounds ), i.e., see line 3 in claim 30. The specification does not 
enable any person skilled in the art to which it pertains, or with which it is most nearly 
connected, to make the invention commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a method of use using a SecTRAP forming agent, wherein the “SecTRAP forming agent” is without limitation (i.e., no formula or no named compounds), see claims 30, 40-41 and 48-50. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Pelcman  et al. US 2020/0239417.  Pelcman  et al. ‘417 disclose  a compound of formula (I) , see columns 2-5.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “SecTRAP forming agent” representing a number of compounds   on pages 9-11 of the specification. There is no data present in the instant specification for the instant “SecTRAP forming agent” without limitation (i.e., no formula or no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “SecTRAP forming agent” is without limitation (i.e., no formula or no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any “SecTRAP forming agent” without limitation. There is no guidance or working examples present for constitutional any “SecTRAP forming agent” without limitation for the instant invention. Incorporation of the limitation of the compound of “SecTRAP forming agent” (i.e., claim 42-43 and 47) supported by the specification into claim 30 would overcome this rejection.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 30, 40-43 and 47-50 are rejected under 35 U.S.C. 103(a) as being 
                     obvious over Pelcman et al. US 2020/0239417,  Pelcman et al.  US 2020/0223819, 
                     Orwar et al. US 2020/0024233, Ossovskaya et al. WO 2008089272 or see  Ossovskaya 
                     et al. CAS: 149:183704, 2008 and Arambula et al. Chemical Science, 2016, 7(2): 1245-
                     1256. It is noted that Peleman et al. ‘417  and ‘819, and Orwar et al. ‘233  are 102 (a)(2) 
                      references.
  Applicant claim a method of treating an immune cell infiltrated cancer in a subject, said method comprising administering to a subject in need thereof a therapeutically effective amount of a selenium compromised thioredoxin reductase-derived apoptotic protein (SecTRAP) forming agent, wherein said agent stimulates an anti-cancer immune response, see claim 30.  Dependent claims 40-43 and 47-50 further limit the scope of methods, i.e., specific conditions, administration strategy, specific cancer and specific compound selected from a compound of formula (XI), i.e., 

    PNG
    media_image2.png
    173
    315
    media_image2.png
    Greyscale
, wherein L is -S(O)2- or -S(O)-, X is alkyl, aryl or heteroaryl, and Iniparib or Auranofin in claims 41-43 and 47-50.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Pelcman et al. ‘417 discloses a compound of formula (I), i.e., 

    PNG
    media_image3.png
    161
    219
    media_image3.png
    Greyscale
, wherein L is -S(O)n and n is 1 or 2, X is alkyl or alkenyl.  Pelcman et al. ‘417 compounds are used for treating cancer, see columns 2-5.
Pelcman et al. ‘819 discloses a compound of formula (I), i.e., 

    PNG
    media_image3.png
    161
    219
    media_image3.png
    Greyscale
, wherein L is -S(O)n and n is 1 or 2, X is heteroaryl.  Pelcman et al. ‘819 compounds are used for treating cancer, see columns 2-5.
Orwar et al. ‘233  discloses a compound of formula (I), i.e., 

    PNG
    media_image4.png
    104
    191
    media_image4.png
    Greyscale
, wherein L is -S(O)n and n is 0 to 5.  Orwar et al. ‘233  compounds are used for treating cancer, see columns 2-5.
Ossovskaya  et al. ‘704 discloses a compound 4-iodo-3-nitrobenzamide (i.e., Iniparib) for treating cancer.
Arambula et al. disclose a compound Auranofin for treating cancer.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Pelcman et al. ‘417  and ‘819, and Orwar et al. ‘233  is that the instant claim is silent on the scope of SecTRAP forming agents.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 30, 40-43 and 47-50  prima facie obvious because one would be motivated to employ the compounds and methods of use of Pelcman et al. ‘417  and ‘819, Orwar et al. ‘233, Ossovskaya  et al. ‘704  and Arambula et al. to obtain instant invention.  
It is prima facie obvious by the teachings taught by the prior art of Pelcman et al. ‘417 and ‘819, Orwar et al. ‘233, Ossovskaya  et al. ‘704 and Arambula et al. to be useful for the purpose, i.e., treating cancer in a patient ...[T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06.  Thus of Pelcman et al. ‘417  and ‘819, Orwar et al. ‘233, Ossovskaya  et al. ‘704  and Arambula et al. render the instant invention.
The motivation to make the claimed methods of use derived from the known compounds and methods of use of Pelcman et al. ‘417  and ‘819, Orwar et al. ‘233, Ossovskaya  et al. ‘704  and Arambula et al. would possess similar activity to that which is claimed in the reference.  
Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 30 and 42  are  rejected under the judicially created doctrine of 
obviousness-type double patenting as being unpatentable independently over claim 1 of 
Pelcman et al. US  11,208,384, over claim 1 of Pelcman et al. US  11,028,067, over claim 
1 of Pelcman et al.  US 11,161,815 and over claim 1 of Pelcman et al.  US 11,168,069
respectively.  Although the conflicting claims are not identical, they are not 
patentably distinct from each other and reasons are as follows.
  Applicant claim a method of treating an immune cell infiltrated cancer in a subject, said method comprising administering to a subject in need thereof a therapeutically effective amount of a selenium compromised thioredoxin reductase-derived apoptotic protein (SecTRAP) forming agent, wherein said agent stimulates an anti-cancer immune response, see claim 30.  A specific compound of formula (XI), i.e., 

    PNG
    media_image2.png
    173
    315
    media_image2.png
    Greyscale
, wherein L is -S(O)2- or -S(O)-, X is alkyl, aryl or heteroaryl, see claim 42.
Pelcman et al. ‘815 claims a compound of formula (I), i.e., 

    PNG
    media_image3.png
    161
    219
    media_image3.png
    Greyscale
, wherein L is -S(O)n and n is 1 or 2, X is alkyl or alkenyl.  Pelcman et al. ‘815 compounds are used for treating cancer, see columns 55 and 2-5.
Pelcman et al. ‘067 claims a compound of formula (I), i.e., 

    PNG
    media_image3.png
    161
    219
    media_image3.png
    Greyscale
, wherein L is -S(O)n and n is 1 or 2, X is heteroaryl.  Pelcman et al. ‘067 compounds are used for treating cancer, see columns 37 and 2-5.
Orwar et al. ‘384  claims a compound of formula (I), i.e., 

    PNG
    media_image4.png
    104
    191
    media_image4.png
    Greyscale
, wherein L is -S(O)n and n is 0 to 5.  Orwar et al. ‘384  compounds are used for treating cancer, see columns 25 and 2-5.
Pelcman et al. ‘069 claims a compound of formula (I), i.e., 

    PNG
    media_image3.png
    161
    219
    media_image3.png
    Greyscale
, wherein L is -S(O)n and n is 1 or 2, X is hetercycle.  Pelcman et al. ‘069 compounds are used for treating cancer, see columns 34 and 2-5.
The difference between instant claims and Pelcman et al. ‘384, ‘067, ‘815 and ‘069 is that the instant claim is silent on the scope of SecTRAP forming agents.
One having ordinary skill in the art would find the claims 30 and 42 prima facie obvious because one would be motivated to employ the compounds and methods of use of Pelcman et al. ‘384, ‘067, ‘815 and ‘069 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known compounds and methods of use of Pelcman et al. ‘384, ‘067, ‘815 and ‘069 would possess similar activity to that which is claimed in the reference.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/ patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

October 11, 2022